 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmalgamated Meatcutters and Butcher Workmen ofNorth America, AFL-CIO, Local 17 (Aero Restau-rant, Inc.) and Peggy Callihan. Case 8-CB-3406March 15, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn November 14, 1978, Administrative Law JudgeBernard Ness issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.I The General Counsel has excepted to certain credibility findings made bythe Aministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEBERNARD NESS, Administrative Law Judge: Upon an un-fair labor practice charge filed by Peggy Callihan, an indi-vidual, on May 16, 1977, a complaint was issued by theRegional Director for Region 8 of the National Labor Rela-tions Board on September 12, 1977. The complaint, asamended at the hearing, alleged that Amalgamated Meat-cutters and Butcher Workmen of North America, AFL-CIO, Local 17, herein called the Union or Respondent, vio-lated Section 8(bXl)A) of the Act. The Respondent hasdenied the commission of any unfair labor practices. Hear-ing was held before me on January 25 and March 16-17,1978.Upon the entire record, including my observation of thewitnesses and their demeanor, and after due considerationof the briefs filed by the General Counsel and the Respon-dent, I hereby make the following:FINDINGS OF FACT1. THE BUSINESS OF THE COMPANYAero Restaurant, Inc., a division of Aero Enterprises, awholly owned subsidiary of ARA Services, Inc., an Ohiocorporation, herein called the Company, is engaged in theretail sale of goods and services at the Akron-Canton Re-gional Airport, North Canton, Ohio. In the course and con-duct of its business operations, it sells products and/or fur-nishes services, the gross value of which exceeds $500,000.It annually ships goods valued in excess of $50,000 directlyto points located outside the State of Ohio. The partiesagreed, and based on the foregoing I find, that the Com-pany is engaged in commerce within the meaning of Section2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe parties agree, and I find, that the Union is a labororganization within the meaning of Section 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESThe Union has been the certified collective-bargainingrepresentative for all full-time and regular part-time foodservice and newsstand employees at the Company's Akron-Canton Regional Airport facilities since October 1976 as aresult of a Board-conducted election. Shortly thereafter, theparties began negotiating for an initial contract. Upon sub-mission to the bargaining unit employees by the Union forratification of a proposed contract with the Company, theemployees agreed to ratify the contract. Thereafter the par-ties executed the contract. The General Counsel contendsthat the Union did not fairly represent the employees andthereby violated Section 8(b)(1)(A) because it misrepre-sented substantive provisions of the proposed contract atthe ratification meetings' and misrepresented the amount ofunion dues the bargaining-unit employees would be re-quired to pay pursuant to the proposed contract containinga union-security clause. The Union's constitution provided,and the parties understood, any agreement arrived at wassubject to ratification by the employees. The General Coun-sel does not seek to have the collective-bargaining contractset aside, but contends that a remedy should require theUnion to place the employees in the position which theUnion represented they would enjoy with ratification of thecontract. The General Counsel contends that the Unionmisled the employees by telling them part-time employeeswould be provided hospital and insurance coverage underthe contract when they were not; and thus the Unionshould be ordered to provide the part-time employees suchbenefits as are provided to full-time employees during thelife of the contract. As for sick leave benefits, the GeneralCounsel contends that the Union misled the employees tobelieve there was no change in the sick leave policy; thusthe Union should be required to pay directly to the affectedt Hospitalization and insurance benefits applicable to part-time employ-ees, the sick leave policy, and the status of the Company's past practices.241 NLRB No. 422 MEATCUTTERS LOCAL 17employees the difference in sick leave benefits enjoyed priorto the contract. In further support of his contention that theUnion misled the employees to believe the Company's pastpractices would remain in effect, the General Counsel urgesthat the Union should be required to reimburse the employ-ees for the elimination of the Christmas bonus and the ser-vice uniforms costs. In support of his contention that theUnion misrepresented that the union dues would be $8rather than $8.50, the General Counsel contends that theUnion should reduce its dues 50 cents per month for theentire period of the contract amd reimburse the employeesfor the difference in dues payments they have been requiredto pay.The Union's negotiating team consisted of George Pratt,union president; Gary Feiock, financial secretary; MarvinHeath, organizer; together with two employees of the Com-pany who were union stewards, Jane Dickerhoof and ErnieWilliams.2The bargaining unit, during the material period,included approximately 29 full-time employees and ap-proximately 18 part-time employees. Those employees whoworked 30 or more hours per week were considered full-time employees. Negotiations between the Union and theCompany commenced shortly after the Union's certifica-tion. After about 12 meetings with the Company, the nego-tiations reached a point where the Company's position hadhardened, and it requested the Union to take the proposalsto the membership. A ratification meeting was held on Feb-ruary 3, 1977,' and the employees voted overwhelmingly toreject the proposed contract. There were 23 employees atthis meeting. After two further negotiation meetings, an-other ratification meeting was held on March 14 and theemployees voted 26 to 2 for ratification. The voting at eachmeeting was by secret ballot. The contract was thereafterexecuted and runs from April 1, 1977, through March 31,1980. The five union representatives named above whocomprised the negotiating team appeared on the platformat each of the ratification meetings. At the February 3meeting, Pratt was the principal speaker. Initially, theunion representatives summarized the proposed provisions.The other union representatives also participated and an-swered questions propounded by the employees. At theMarch 14 meeting the union representatives announcedthat the only additional concession they were able to obtainwas a wage reopener in the third year. More discussionfollowed, resulting in the ratification. It is undisputed thatthe meetings were open and employees had full opportunityto ask, and indeed asked, many questions and answers weregiven. There was no evidence of any hostility on the part ofany of the union representatives towards the employees.The witnesses for the General Counsel testified that at thesemeetings they had no reason to believe the union represen-tatives were attempting to mislead them or misrepresent theproposed contract provisions. No self-contained documentincluding all the provisions of the proposed contract hadbeen prepared prior to the meeting nor was any writtenmaterial distributed to the employees. The union represen-tatives testified that it was not their practice to prepare a2 Neither Dickerhoof nor Williams was a union steward any longer at thetime of the hearing, and Williams was employed elsewhere.I All dated hereinafter refer to 1977 unless otherwise indicated.full and complete written contract prior to ratification. Theunion representatives took turns reading proposed provi-sions. During negotiations, the parties had initialed sepa-rate sheets for various provisions tentatively agreed upon.There is no evidence that the union representatives engagedin any arm-twisting to induce the employees to ratify theproposed contract. At the first meeting, Pratt reported tothe employees that the Union was not happy with the pro-posed contract. He recommended rejection and hintedstrongly that if the employees rejected the contract, the ne-gotiating team would be in a better bargaining position toobtain additional concessions from the Company. After therejection by the employees on February 3 and two furthernegotiation meetings, Pratt reported to the employees at theMarch 14 ratification meeting that the only additional con-cession the Union was able to obtain was a wage reopenerin the third year of the contract. This time the proposedcontract was ratified.That there was discussion about provisions of the con-tract at the two ratification meetings is undisputed. How-ever. conflicting testimonies were presented concerning rep-resentations by the Union representatives as to substantiveprovisions of the contract and the amount of union dues. Inmost instances, the witnesses were unable to identify theparticular union representative who allegedly made certainstatements. The alleged misrepresentations first came tolight when Callihan, the Charging Party, discovered in Maywhen she was pregnant that as a part-time employee shewas not eligible to participate in the hospitalization bene-fits. Copies of the contract were given to employees in lateApril or May.Sick Leave. Before the Union came into the picture, full-time employees (30 hours a week or more) and part-timeemployees who worked between 20-30 hours per week re-ceived sick leave benefits after completion of 90 days ofemployment. Under the contract executed by the Unionand the Company, the sick leave benefits remained thesame except that benefits did not accrue until the employ-ees had completed 1 year of employment, rather than 90days as heretofore. Peggy Callihan testified that a unionrepresentative stated at the meeting that sick leave benefitswould be the same as before and described the number ofhours employees would accrue. She testified, however, thatthe union representative did not state the waiting periodhad been changed from 90 days to I year. Feiock also testi-fied that the employees were told the sick leave benefitswere the same as the employees had before. Both Feiockand Heath testified that they believed the benefits were thesame. Pratt's recollection of the discussion concerning thesick leave appeared to be hazy, and I do not place anyreliance on that portion of his testimony relating to thediscussion of sick leave. I find that a union representative atthe February 3 ratification meeting stated the sick leavebenefits were the same and described the hours employeeswould accrue. I also find that nothing was said concerningthe waiting period nor did anyone raise any question aboutit.Hospitalization and Insurance. Before the Union cameinto the picture, only full-time employees were entitled toany hospitalization benefits under a companywide groupinsurance plan covering the Company's nationwide facili-23 DECISIONS OF NATIONAL LABOR RELATIONS BOARDties. Part-time employees were not covered. Similarly, termlife insurance was provided to full-time employees but notto part-time employees. The General Counsel contends theemployees were told at the ratification meetings that theproposed contract provided hopitalization and insurancecoverage for part-time employees. The contract did not soprovide. It is undisputed that the Union was unable to getany concessions from the Company in the negotiations inthis area. The Company refused to budge, contending ithad a group policy with an insurance carrier and would notconsider any changes until its expiration.A number of the General Counsel's witnesses testifiedthat the employees were told at the ratification meetingspart-time employees would receive the same benefits as full-time employees. Rita Bauman testified that she told Prattshe was a part-time employee and asked if her childrenwere covered by hospitalization and Pratt replied she andher children were covered even though she was a part-timeemployee4Cedas Hayes testified that she asked if part-timeemployees would have to pay full dues and Pratt or Heathreplied in the affirmative.5Archer, Callihan, and Wilkinalso testified that a union representative responded toHayes' question by saying the part-time employees wouldhave to pay full dues because they would receive full bene-fits under the contract. Pratt recalled Hayes asking whetherpart-time employees would have to pay full union dues. Headmitted saying they would have to pay full dues under theInternational constitution but he would try to get the ap-proval of the International for a reduction in dues for part-time employees.6Feiock, Heath, and Williams all deniedthat the employees were told part-time employees wouldget the same benefits as the full-time employees. They alltestified that the employees were told the Company wouldnot consider any changes in its policy with the insurancecarrier.7Dickerhoof, a witness for the General Counsel, tes-tified that she did not hear any union representative statepart-time employees would have to pay full dues becausethey would receive full benefits. She did recall Pratt sayingthat he would try to get the dues reduced for part-timeemployees. Charging Party Callihan testified that the em-ployees were told the company policy with the carrierwould run out in a couple of years then changes would beeffected.Union Dues: At the time of the ratification meetings, theInternational constitution provided that membership dueswould be not less than $8.50 per month. In some plantsmembers were paying more because of strike assessments.4 Corroborated by Connie Archer, Pat Callihan, Debbie Lough, RosemaryWilkin, and Jane Dickerhoof. Archer testified that Pratt responded to Bau-man's question. Lough and Wilkin thought it was Pratt. Callihan did notknow who replied to Bauman's question. Dickerhoof thought it was eitherFeiock or Heath.I She testified that "maybe it just didn't come out clear or misunderstood"but she understood the union representative to explain part-time employeeswould be covered for benefits in answering her question.After receiving clearance from the Union's executive board, he madesuch request by letter dated June 3 to the International. It was approved bythe International.7 In a letter to the Union dated March 30, the Company confirmed under-standings relative to issued raised in the negotiations (G.C. Exh. 3). One ofthe items reads as follows: "The parties will pursue the possibilities of otherInsurance and Hospitalization Carriers and/or Health and Welfare Fundsprior to the expiration of the current Hospitalization and Insurance policy."The General Counsel contends that the unit employeeswere told at the ratification meetings the dues would be $8per month. Callihan and Cochran testified that one of theunion representatives said the dues would be $8. Hayes'testimony on this point is not clear-"about $8 a month."Pratt and Williams both testified that the employees weretold the dues were $8.50 per month. Neither Feiock norHeath could recall at the time they testified what the spe-cific amount of dues was; the meetings were held I yearearlier. However, they recalled that the minimum amountwas quoted correctly at the meetings.Past Practices: The General Counsel contends that theemployees were told at the ratification meetings all pastpractices would remain in effect, and past benefits wouldnot be taken away. The contract provided that the agree-ment "supersedes all agreements, understanding and prac-tices in effect prior to the date of this Agreement, whetherthe same were based on implication, written or oral agree-ments or other factors." (art. XXIV). Archer testified thatthe employees were told past practices would be the same,and the Company would not be able to take anything away.No longer given to the employees since the contract werethe Christmas bonus, an allowance for uniform cleaning,and participation in a profit-sharing plan. Although she didnot recall whether the past-practice-clause provision wasrecited to the employees, she recalled a question was askedabout the Christmas bonus and the answer given was thatthe contract provision prohibited the giving of the bonus.Callihan testified that the employees were told if uniformswere shabby, they would be replaced by the Company. Inhis brief, the General Counsel has requested the transcriptbe corrected to show that his question to witness Cochranreferred to "past practices" rather than "insurance bene-fits." I am not convinced that the question was incorrectlytranscribed in this regard, and the request is denied. In anyevent, it is clear that the thrust of Cochran's response to thequestion was that the employees were told they would re-tain everything they already had. She also testified that theemployees lost the uniform cleaning allowance and theChristmas bonus. Pratt testified that questions were raisedwhether uniforms would continue to be furnished to theemployees and whether 10 cents per hour would continueto be taken out for their meals. He further testified as fol-lows:Q. Can you remember any questions being askedabout past practices generally to the effect of will therebe any changes in past practices, will there be anychanges in our current benefits, any loss of our currentbenefits, I should say?A. Well, I can't remember it being directed thatway, but I can remember the fact it was asked whatdid the past practice-there was a paragraph in thecontract that said that the company would no longergave to be oligated to past practices, or something likethat.They asked the meaning of that and that was ex-plained to them.Feiock denied that any union representative said past prac-Art. XX provides that the Company would furnish uniforms.24 tices could not be changed and employees would retaineverything they had had heretofore.Analysis and ConclusionsIt is well settled that a union which enjoys the status ofexclusive bargaining representative has an obligation torepresent employees fairly, in good faith, and without dis-crimination against any of them on the basis of arbitrary,irrelevant, or invidious distinctions. Vaca, et al. v. Sipes, 386U.S. 171 (1967); Miranda Fuel Company, Inc., 140 NLRB181 (1962). But mere negligence or inadvertent error is notthe type of conduct which was intended to be encompassedwithin the Miranda principles. General Truckdrivers, Chauf-feurs and Helpers Union, Local No. 692, International Broth-erhood of Teamsters, Chauffeurs, Warehousemen & Helpersof America (Great Western Unifreight System), 209 NLRB446 (1974).The General Counsel argues that the Union failed in itsduty to fair representation by its affirmative misrepresenta-tions and thereby violated Section 8(b)( 1)(A) of the Act. Heargues that misrepresentations were knowingly made andwere intentional. The discussions concerning the subjects inissue took place at the February 3 meeting, and if any mis-representations were made they would have been made atthat meeting. At the March 14 meeting the Union an-nounced that after two more negotiation meetings with theCompany, the only additional concession to be gained wasa wage reopener in the third year of the contract. The Gen-eral Counsel points out that written copies of the proposedcontract were not distributed to the employees, and that theemployees had to rely upon the representations of theUnion as to the contents of the contractual provisions. Itshould be remembered that the parties had bargained ex-tensively towards an initial agreement. Some provisions hadbeen agreed upon and initialed by the parties; other provi-sions had not yet been agreed to. It was not the Union'spractice to prepare a proposed contract in written form fordistribution at ratification meetings. Since a condition prec-edent to the execution of a contract was the ratification bythe employees, it may be argued that it was indeed incum-bent upon the Union to refrain from purposely deceivingthem or fraudulently leading them to believe certain bene-fits existed under the proposed contract which, in fact, didnot exist.The record disclosed that the Union diligently sought toobtain an initial contract beneficial to the unit employees.After about 12 negotiation meetings, it reported to the unitemployees that it was unhappy with the fruits of its effortsand urged rejection of the proposed contract. The discus-sion at the meetings was uninhibited; many questions wereposed to the Union representatives and answers were given.No rosy picture of gains achieved was portrayed to inducethe employees to ratify the contract.To determine what actually was said at the ratificationmeetings is admittedly difficult to resolve. No minutes weretaken nor was any transcription made. Some provisions ofthe proposed contract were read and many questions wereasked. Various union representatives took turns in answer-ing questions. At the first ratification meeting, the unionrepresentatives told the employees that they were not hap-py with the proposed contract and recommended it be re-MEATCUTTERS LOCAL 17jected. With this in mind, I cannot perceive that the repre-sentatives would delude the employees into believing theywould be getting more benefits than called for in the pro-posed contract. There is absolutely no basis to ascribe de-ceit or a fraudulent design on the part of the union repre-sentatives.' With respect to the sick leave benefits, I findthat nothing was said concerning the changes in the waitingperiod for benefits to accrue nor were any questions askedabout it. The employees were told the benefits were thesame. I further find that there was no attempt by the Unionto deceive, misrepresent, or mislead the employees whenthey would be eligible to receive the benefits. At best, theUnion may have been remiss in not pointing out thechanges in the waiting period.As to the hospitalization and insurance benefits, I amconvinced that the Union representatives told the employ-ees the Company would not change its group policy withthe insurance carrier and that further attempts would bemade to effect changes in the benefits when the group pol-icy expired in 2 years. The union representatives on thepodium were aware that the Union was unable to obtainhospitalization and insurance benefits for the part-time em-ployees. I cannot perceive that they would have attemptedto mislead the part-time employees to believe they wouldreceive such benefits under the contract. It is undisputedthat the employees were told part-time employees wouldhave to pay full dues and that part time employees weretold they would receive benefits, as indeed they did. It maybe that the employees failed to understand the explanationsgiven by the union representatives. I do not believe that theunion representatives said part-time employees would re-ceivefull benefits or that they were to be covered under thehospitalization and insurance benefits.Two of the General Counsel's witnesses testified that theywere told the dues would be S8. This is denied by the unionrepresentatives. Again, I see no reason whatsoever why aunion representative would purposely mislead employees tobelieve that union dues were 50 cents less than the actualamount. If a union representative would have mistakenlyquoted the incorrect amount, it seems he would have beencorrected by one of the other representatives on the po-' On rebuttal, Callihan testified that in early March 1978, about 2 weeksbefore the resumption of the hearing in this matter, Dallas Mayle, an em-ployee of another company and a department union steward on his shift, wassitting at the bar at the Company's restaurant. According to Callihan, Mayletold her that Heath had lied to the employees and Pratt backed him up.Mayle purportedly also told her that Feiock had told him that the Unionhad lied and the Union was going to have to pay. She did not ask in whatmanner the Union had lied. She testified that Archer and Dickerhoof werepresent; neither was called upon to corroborate her testimony in this regard.Mayle preceded Callihan as a rebuttal witness for the General Counsel. Headmitted being at the bar and talking to Callihan about the local unionelection but did not recall anything else in the conversation. He said he waspreparing to board a plane and was inebriated. He denied that Feiock hadever said Heath had lied or that Pratt backed him up. Feiock had earlierdenied ever telling anyone Heath had lied and that Pratt backed him up.Even were I to credit Callihan's testimony, I would place no reliance on it tosupport a finding that the Union had lied to the employees at the ratificationmeetings. Mayle was a union departmental steward at another company; hewas not involved in the negotiations nor was he present at the ratificationmeetings. Although Callihan's testimony may be admissible, it serves verylittle probative value and is completely unreliable to support a finding thatFeiock had made a declaration that Heath or the Union had lied to theemployees. In this connection I have considered Feiock's express denial ofmaking such a statement and the testimony of both Feiock and Heath con-cerning the ratification meetings.25 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdium. Accordingly, I find the employees were not told thatthe dues would be $8 rather than the actual amount-$8.50.Employees Archer and Cochran testified to the effect thatthe employees were told they would be able to retain thebenefits they had. Yet Archer also testified that a unionrepresentative said the Christmas bonus was not in the pic-ture because of the past-practice clause. I find that Prattread the proposed clause pertaining to past practices andanswered questions about it but in no way were the em-ployees told that under the proposed contract the employ-ees would retain all the benefits they had had in the past.In the light of the above, I find that the Union did not actin bad faith with the unit employees not did it engage insuch arbitrary conduct of a nature as to constitute a failurein its duty of fair representation to the employees violativeof Section 8(b)(1)(A) of the Act.CONCLUSIONS OF LAW1. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has not engaged in the unfair labor prac-tices alleged in the complaint.Upon all the foregoing, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER'IIt is hereby ordered that the complaint be dismissed in itsentirety.'0 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.26